El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Para sostener nna sentencia a favor del demandante la corte inferior en su opinión declaró probado qne* el deman-dante era el dueño de sesenta acciones de la compañía de-mandada y qne dicbo demandante tenía derecho a recobrar de la demandada la suma de $8,234.06 por razón de dividen-dos declarados y no repartidos. ITna de las principales ale-gaciones de la apelante fné qne no había conexión íntima entre estas dos declaraciones de la corte y qne estos dividen-*374dos en manera alguna habían sido asignados a dichas sesenta acciones. La apelante asimismo sostiene que el dominio de dichas sesenta acciones minea lo tuvo el demandante sino siempre la mercantil Grandía & Stnbbe de .la enal él era nn socio ignal. La apelante también alegó la defensa inconsis-tente de qne las sesenta acciones habían sido asignadas por el demandante a Stnbbe en la escritnra de disolución de Gran-día & Stnbbe y qne por tanto los dividendos habían sido pa-gados a Stnbbe Brothers por razón de la prueba presentada a la demandada tendente a acreditar el dominio de las sesenta acciones en Stnbbe Brothers. Se sugiere, además, qne la corte cometió error al ordenar a la demandada conservar en sn libro de acciones nn record de las sesenta acciones a favor del demandante toda vez qne la prueba tendió a demostrar el traspaso intermediario de Grandía a Stnbbe Brothers, y los reclamantes contrarios de las acciones no fueron hechos partes.
Esta ultima cuestión en realidad de verdad se trató de promover primero mediante excepción previa. Pero los ac-tos del demandante tendentes a mostrar un traspaso no cons-taban de la faz de la demanda. En el juicio, sinembargo, la escritura de disolución fué presentada como prueba y en ella aparece qne Grandía convino en que “él venderá sus ac-ciones a Stnbbe” por su valor a la par. Ya convengamos o no con el apelado en cuanto al último verdadero traspaso de las acciones, no debió ordenarse a la compañía demandada llevar un record y declarar definitivamente el dominio en ■una persona cuando dicha compañía tenía ante sí la prueba al parecer robusta de una reclamación contraria. Es verdad que las acciones nunca fueron cedidas prácticamente ni pa-gado el valor a la par de las mismas al apelado, pero la ape-lante sostiene que según el texto de la escritura de disolu-ción las acciones se traspasaban ipso facto a Stubbe y-que-daba Grandía con una reclamación por su valor a la par; que *375el uso del tiempo futuro era común a varias de las cláusulas de disolución en las que surgían derechos en cualesquiera de los socios. Podemos ver cómo es que el apelado podría alegar una falta de causa, que esta parte de la escritura de disolución pudiera ser separable e independiente, y él podría también insistir en que el título quedó en él, pero en este punto antes de obligarse a la compañía no debe quedar su-jeta a la posibilidad de un pleito establecido por los recla-mantes contrarios. Los cesionarios, lo mismo que lo hizo la compañía, podrían dar una interpretación distinta a la escri-tura de disolución y la demandada tenía derecho a insistir en que dichos cesionarios tengan su día en corte antes dé que puedá hacerse responsable a la compañía por la reclama-ción adversa del demandante.
Nos' inclinamos a convenir con la apelante también en que no hay relación lógica matemática o directa entre las sesenta acciones y el dividendo de $8,234.06. La escritura de diso-lución demuestra, sin embargo, que cualquiera que fuera el origen de las reclamaciones antes de existir dicha escritura, en ella se hizo una distribución específica de los referidos' $8,234.06 a Gandía. La compañía tenía la escritura de diso-lución ante sí. Confió en ella para decir que las acciones de Gandía habían sido traspaladas a Stubbe, y este conocimiento, independientemente de otras cuestiones, no surgió de una parte remota o indefinida de la escritura de disolución sino de la misma cláusula en la cual la demandada en parte basó su derecho a considerar la suma asignada. La cláusula en cuestión fué la siguiente:
“Octavo: Son condiciones especiales convenidas entre los socios para efectuar esta liquidación, las siguientes: — (a) El señor Gandía venderá al Sr. Stubbe todas sus acciones en la Porto Rico Fertilizer Companj’- al precio de la par, quedando en favor del Sr. Gandía la mitad de todos los dividendos declarados por dicha compañía. — (b) El señor Gandía podrá utilizar hasta el treinta y uno de diciembre de mil novecientos diez y seis la casa conocida con el nombre de fá-*376briea de algodón, en SantUrce, sin poder dedicarla a otros fines que a los que actualmente tiene, pagando al Sr. Stubbe los alquileres que el Sr. Gandía cobre por dicba casa a J. & F. Coats & Co., Ltd. — ■ (c) El saldo que resultare después de la liquidación a favor de cualquiera de los dos socios se pagará por el deudor en documentos negociables de a un mil dollars cada uno, pagaderos a un año plazo de la fecha de esta escritura. — (d) El Sr. Gandía quedará con los contratos referentes a las casas y sitios de la antigua firma Gandía & Stubbe sin compensar por ello en forma alguna al socio Sr. Stubbe.”
Que los dividendos de $8,234.06 habían sido declarados anteriormente, no se refuta, ni que fueron declarados e'n favor de los socios o de cualquiera de ellos. Por tanto la compañía sabía por esta cláusula que no tenía derecho a pa-gar los dividendos a nadie sino a Gandía, y esto indepen-dientemente del hecho de que había otra prueba tendente a establecer la misma conclusión como dedujo la corte inferior.
En tanto esto puede tener alguna relación, estamos con-vencidos por la prueba, y así lo declaramos, de que hasta la fecha en que se firmó la escritura de disolución dichas se-senta acciones pertenecían a Gandía. Fueron originalmente inscritas a su nombre, cualquiera que fuera la causa u ori-gen de las mismas' y la demandada estaba en la obligación de demostrar que el caso era distinto. Podría militar contra la demandada el hecho de haber alegado ella la defensa inconsistente de que las referidas sesenta acciones fueron traspasadas de Gandía a Stubbe por la escritura de disolu-ción. No pudo haber traspaso alguno sin haber dominio y los autos no acreditan ningunas otras acciones que las partes pudieran haber tenido en mente cuando convinieron en la cláusula octava arriba transcrita. Con la clara presunción del dominio primitivo a su favor, como aparece del libro de acciones, de las cláusulas de incorporación y de la enmienda a éstas, la falta de Gandía en declarar como testigo en su propia defensa no tenía importancia y ésta se compensa por la falta semejante de Stubbe en declarar como testigo. Se *377demostró que él estaba íntimamente identificado con la de-mandada y esta última pudo claramente presentarlo como testigo.
Habiendo llegado a la conclusión, como bemos dicho, de que el dominio anterior de las sesenta acciones no era cues-tión de importancia, uno de los puntos en que más se insiste no parece tener gran importancia, pero sin embargo lo consi-deraremos. Se alegó con insistencia que cuando la “Porto Eico Fertilizer Company” fué formada se celebró un contrato entre Gandía y Stubbe, socios, de una parte, y la “Virginia Carolina Chemical Company” de la otra, por el cual se esti-puló o convino en que 250 acciones de la compañía que se for-maba las tendría Gandía y Stubbe y otras 250 la compañía de Virginia y que ninguno de ellos debía vender o traspasar sin aviso al otro. La forma del contrato no es incompatible con el dominio de parte de las acciones en Gandía y Stubbe in-dividualmente. La prueba no nos satisface de que las sesenta acciones de Gandía, sesenta de Stubbe y otras cinco acciones de otra persona, fuera una simulación con el objeto único de la incorporación, ni que el origen de estas 125 acciones resultara indirectamente de la venta de una finca en Santurce perteneciente a Gandía & Stubbe. Hubo otro número de 125 acciones pertenecientes a Gandía y Stubbe, que hubiera po-dido tener su origen por la venta de dicha finca. Gandía y Stubbe convinieron con la “Virginia Carolina Chemical Company” en no vender o traspasar, pero debemos considerar que este es un coñtrato en el que el objeto es no alterar el status quo, por el cual todas las acciones bajo el control de Gandía y Stubbe o cualquiera de ellos debían continuar así. Fuera del hecho de que la córte encontró el documento en forma dudosa, es únicamente una ligera prueba parcial del dominio de las 250 acciones en la mercantil Gandía & Stubbe, y el hecho declaramos que se demostró ser distinto por la prueba a que hacemos referencia, por la existencia de sesenta ac-ciones en poder de Stubbe y por los actos de la compañía *378demandada misma reconociendo el dominio en Stubbe Brothers, una entidad distinta de Gandía & Stubbe. A lo sumo se-ría la “Virginia Carolina Chemical Company” la que podría quejarse, pero claramente no recibió perjuicio alguno, y las partes actuaron dentro del significado de la alegada estipu-lación o convenio, sin mezclar en él a ningún extraño. La supuesta estipulación era lo que se conoce por un “pooling arrangement” por el cual una corporación íntima se levanta y todas las acciones quedan en poder de unas pocas perso-nas. 31 Cyc. 912.
RESOLUCIÓN SOBRE RECONSIDERACIÓN DE MAYO 22, 1922.
La sentencia apelada debe ser revocada en tanto ordena a la demandada que tenga registradas en sus libros de ac-ciones y de traspasos de acciones las sesenta acciones de la corporación demandada, que considere al demandante como uno de sus accionistas en cuanto se refiere a las sesenta ac-ciones, y que le pague cualesquiera dividendos distribuidos de las ganancias de la corporación demandada; y en todo lo demás debe ser confirmada. Esta confirmación deja subsis-tente una sentencia contra la demandada por la suma de $8,234.06 y las costas.

Revocada eoi parte y en parte confirmada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Al archivarse la sentencia dictada en este caso cada una de las partes ha solicitado su reconsideración. La apelante se onone a la concesión de la suma de $8,234.06 y acompaña certificaciones para acreditar que se está tramitando ejecu-ción por esta misma suma contra Arturo Trias y Johann D. Stubbe en otro pleito que también fué revisado por esta corte. *379Asumiendo que estas certificaciones estén debidamente ante nos, somos de opinión de que el becho de si el demandante puede cobrar dos veces esta misma cantidad a diferentes demandados, o quién es el verdadero demandado contra el cual ba de procederse, son cuestiones que no pueden ser ven-tiladas en esta forma y por primera vez en esta corte. Estos son puntos que deben levantarse en las alegaciones y prueba en algún pleito, o de otro modo, menos en esta corte. Lo que tenemos ante nuestra consideración son los autos de un caso seguido contra Tbe Porto Rico Fertilizer Company, en los cuales aparece que la referida compañía debía a Candía la suma reclamada.
En una moción de reconsideración, sin embargo, en au-sencia de alguna circunstancia especial que aquí no se ba probado, una parte no tiene derecho a adicionar los autos y especialmente con certificaciones que proceden de otro caso.
El apelante solicita también la reconsideración de la sen-tencia sobre el punto relativo a las costas, toda vez que nunca negó que se debía a Gandía la suma de $8,234.06 sino que la compañía babía traspasado esta cantidad de buena fe a los Sucesores de Stubbe. Los autos tienden a acreditar que no babía justificación alguna por parte de la compañía para pa-gar este dinero a los Sucesores de Stubbe, pero como orde-namos la reconsideración a instancia del apelado, estamos dispuestos a oir ulteriores razonamientos sobre este punto.
El apelado solicita la reconsideración insistiendo en que por el mismo razonamiento por virtud del cual esta corte confirmó la sentencia de $8,234.06 debió haberse dejado in-tacto un pronunciamiento por el cual de acuerdo con la sen-tencia de la corte inferior el demandante hubiera tenido de-recho a algunos $20,000 adicionales.” Según ya leimos la sen-tencia de esa corte, la parte que se revoca y a la cual alude el apelado, se refería solamente a futuros dividendos. No babía pronunciamiento en ella sobre dividendos vencidos, pero estamos dispuestos a oir argumentos sobre este punto.
RESOLUCIÓN SOBRE RECONSIDERACIÓN DE JULIO 3, 1922.
El caso, por tanto, será nuevamente señalado y las partes podrán informar sobre dos pnntos, a saber, la cuestión de costas y de si la sentencia de la corte inferior puede ser in-terpretada como sostiene el apelado.

Reconsiderada la sentencia de 24 de abril de 1922 y señalada una nueva vista para él 5 de junio, 1922.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Aldrey, Hutcbison y Franco Soto.
El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta fue una vista por virtud de reconsideración solicitada por ambas partes en la apelación. Por nuestra sentencia de abril 24, 1922, revocamos la sentencia de la corte inferior en cuanto por ella se ordenaba a la apelante a reconocer al apelado como dueño de sesenta acciones y a considerar a dicho apelado como uno de los accionistas de la referida cor-poración, y a pagarle los dividendos que han de repartirse. Entendimos la sentencia de la corte inferior en el sentido de significar que todas estas subsiguientes cosas ordenadas eran consecuencia del dominio de dichas sesenta acciones. El apelado insiste, al parecer, en que el pronunciamiento de la sentencia era que él había de tener futuros dividendos o beneficios por razón de una cláusula adicional en la escritura de disolución'de sociedad entre Gandía y Stubbe, por la cual los beneficios no divididos ascendentes a $20,208.80 debían de ser pagados por Stubbe. Pero por las mismas razones que nos negamos a dejar que subsistieran los pronunciamien-tos de la sentencia en cuanto al dominio de las sesenta ac-ciones y sus consecuencias, nos sentiríamos obligados a hacer la misma declaración respecto a los beneficios que han de ser repartidos. Los dividendos no fueron declarados a la fecha del juicio. La escritura de disolución requería que *381Stubbe verificara su pago. No puede ordenarse a la Porto Rico Fertilizer Company a pagar futuros dividendos en un pleito en el cual dicbo Stubbe no es parte.
Sin embargo, creemos que la sentencia en su forma es aplicable solamente a las sesenta acciones. La propia de-manda no expresa la cláusula de la escritura de disolución a que abora se bace referencia y la súplica de la misma parece referirse únicamente a dichas sesenta acciones, y esto después de bacer específica mención de los $8,234.06 que sos-tuvimos eran pagaderos al apelado. La sentencia es con-gruente con la demanda. En otras palabras, tanto la de-manda como la sentencia expresan, primero, la suma espe-cífica que el apelado tenía derecho a recobrar y todo lo de-más es una consecuencia aparente de dicbo dominio. A falta de una referencia más específica en la demanda sobre los dividendos que han de ser repartidos en concepto de beneficios ya obtenidos nos sentimos obligados a resolver que el deman-dante y apelado renunció a cualquier derecho que tuviera en esta acción a tales futuros dividendos.
En la vista de este caso la apelante renunció a toda otra petición con excepción de que la sentencia sea modificada en cuanto a las costas. Es perfectamente cierto que la ape-lante tenía derecho a defenderse toda vez que Stubbe no había sido hecho parte, pero no encontramos que jamás ad-mitiera la apelante, como alega, que Gandía tenía derecho al pago de los $8,234.06. Teníamos la fuerte impresión de que la apelante negó toda responsabilidad hacia Gandía, aun-que el dominio de estos dividendos declarados constaban en la misma cláusula por la cual la apelante se oponía a la idea del dominio de las sesenta acciones en Gandía. No hubo ofrecimiento de pago o consignación en la corte de dichos $8,234.06. Aunque creemos que debe subsistir la sentencia? por costas al fijar la corte inferior los honorarios de abo-gado debe tomar en consideración que la sentencia ha sido *382revocada en parte. Debe dictarse sentencia en los mismos términos qne los de nuestra sentencia de abril 24, 1922.

Revocada en parte.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Aldrey, Hutchison y Franco Soto.